The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  In claims 4 and 15, line 2 of each, “the motion and gesture information” lacks a proper antecedent basis.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7, 9, 13, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al., TW 201206404 A1, which discloses a prosthetic device 100 (i.e., the overall system illustrated in Figures 1 and 2) comprising movement detectors 10 and 20 (on said prosthetic device 100) for detecting multi-dimensional motion of the non-disabled leg and generating motion information (abstract; machine translation: first full paragraph of page 2, third paragraph of page 3, paragraph bridging pages 3 and 4, last full paragraph of page 5), a microcontroller 32 (Figures 1 and 7) connected to the movement detectors for receiving the 203 (Figure 6) to effect motion of the prosthetic device based on the processing of the motion information (second full paragraph of page 4, first full paragraph of page 5).  Regarding claims 5 and 16-17, mimicking the motion of the non-disabled leg is evident from the first full paragraph on page 5, for example.  The further limitations of the other claims are readily apparent from the passages and drawings referenced above.
Claims 2-3, 6, 8, 10, 12, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al., TW 201206404 A1, in view of Simmons, US 2003/0120183 A1.  Regarding claims 2, 6, and 14, optical sensors and cameras were known in the art at the effective date of the present invention, as seen from Simmons (e.g., claim 31 on page 69), and in fact the distance sensor arrays on the feet impart images of upcoming stairs and obstacles (paragraphs 0175, 0231, 0547, 0574, 0588, and 0590), so cameras and the like would have been an obvious addition to Li et al. in order to improve the adaptability and reliability of the prosthetic leg control system, with further motivation (to combine) provided by Simmons incorporating front and rear foot pressure sensors (paragraph 0224 and 0509+), cylinder actuators (paragraphs 0034, 0042, 0071, 0108, 0179), and sensor control of both legs (paragraphs 0173, 0176, 0252, 0277, 0379, 0491+), and Li et al. being open to measuring “the relative position between the thigh and the lower leg” and other parameters (first full paragraph on page 6).  Regarding claims 3 and 8, accelerometers, gyroscopes, magnetometers, and compasses were likewise common (Simmons: paragraphs 0013, 0061, 0175, 0211+, 0225, 0292, 0502+, 0615+) and would have been obvious in order to improve accuracy and impart redundancies.  Regarding claim 10, electronic tags and the like were also well known (Simmons: paragraph 0285; claim 9 on page 61) and would have been immediately obvious, if not inherent, from the fact that signals from measuring or sensing 10, 20, 40, and 50 of Li et al. are evidently sent wirelessly in order to avoid problems associated with wiring, so authentication would have been necessary in order to distinguish among the various transmitting devices not only in the prosthetic system but also in different environments encountered by an amputee.  Regarding claims 12 and 20, obstacle detection and avoidance algorithms were common (Simmons: paragraphs 0175, 0231, 0378, 0382, 0543+; claim 27) and would have been obvious in order to impart added versatility and safety in responding to various situations, with Li et al. similarly being concerned about “gait instability and falls” (page 1, line 11).
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant’s remarks have been considered and are very informative, but the newly applied Li et al. document (which had originally been applied in the Office action mailed on March 21, 2019) is not mentioned, and issues pertaining to the Simmons patent publication were addressed in the Office action of May 28, 2020, so no further comment by the examiner is deemed necessary at this time.
The new grounds of rejection were necessitated by the current revisions to the claims.  Accordingly, THIS ACTION IS MADE FINAL (MPEP § 706.07(a)).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is 
Any inquiry concerning this communication should be directed to DAVID H WILLSE at telephone number (571)272-4762.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID H WILLSE/            Primary Examiner, Art Unit 3774